

 S2195 ENR: To deny admission to the United States to any representative to the United Nations who has been found to have been engaged in espionage activities or a terrorist activity against the United States and poses a threat to United States national security interests.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2195IN THE SENATE OF THE UNITED STATESAN ACTTo deny admission to the United States to any representative to the United Nations who has
			 been found to have been engaged in espionage activities or a terrorist
			 activity against the United States and poses a threat to United States
			 national security interests.1.Visa limitation for certain representatives to the United NationsSection 407(a) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (8 U.S.C.
			 1102
			 note) is amended—(1)by striking such individual has been found to have been engaged in espionage activities and inserting the following: “such individual—(1)has been found to have been engaged in espionage activities or a terrorist activity (as defined in
			 section 212(a)(3)(B)(iii) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(3)(B)(iii))); and(2)by striking allies and may pose and inserting the following: “allies; and(2)may pose.Speaker of the House of RepresentativesVice President of the United States and President of the Senate